Citation Nr: 0806148	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  06-11 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Basic eligibility for entitlement to educational assistance 
benefits pursuant to Chapter 30, Title 38, United States 
Code.


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from January 1997 to 
January 2001, and received a general (under honorable 
conditions) discharge.  The veteran had subsequent reserve 
service, with a period of subsequent active duty in the 
reserves from February 2003 to July 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.
REMAND

The veteran is appealing the denial of eligibility to 
educational assistance benefits pursuant to Chapter 30, Title 
38, United States Code, due to the character of his 
discharge.  

A May 2006 letter reflects the veteran was denied educational 
benefits under the Veterans' Educational Assistance Program 
(VEAP).  Another May 2006 letter reflects that the veteran 
was found entitled to benefits for an approved program of 
education or training under the Montgomery GI Bill-Selected 
Reserve (MGIB-SR).  

The Statement of the Case (SOC) indicates that the veteran 
was not eligible for Chapter 30 education benefits because he 
did not receive an honorable discharge, however, the reasons 
and bases in that SOC cite to facts unrelated to the 
veteran's case, as they refer to a "she" who was separated 
for reason of "Parenthood", and who did not serve the 
required length of time for educational benefits.  As noted 
above, the issue in this case is not the length of the 
veteran's active service, but may hinge on the character of 
his discharge.

The Veterans Claims Assistance Act ("VCAA"), and its duties 
to notify and assist the veteran with his claim do not 
necessarily apply to Chapter 30 benefits .  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).  However, the Board 
finds that at a minimum, the veteran should be entitled to a 
SOC that explains to him the reasons for the denial of his 
claim, such that he may adequately understand those reasons, 
and explains the kind of evidence he needs to submit in order 
to succeed in his claim.  The veteran was not provided with 
such a SOC.

As such, the Board finds that this case must be remanded in 
order that the veteran can be adequately informed of the 
reasons for the previous denial of his claim.

The Board also points out that the veteran, in April 2006, 
submitted a copy of his application for an upgrade of his 
discharge; upon Remand, the RO should determine whether the 
veteran's discharge has in fact been upgraded.

Finally, the Board points out that it appears that the RO 
failed to address or consider the provisions of 38 U.S.C.A. 
§ 3011(a)(3)(C) and (D), which indicate that educational 
benefits are available under certain circumstances to those 
released from active duty for further service in a reserve 
component after service on active duty characterized by the 
Secretary concerned as honorable service.  

Accordingly, the case is REMANDED for the following action:

1.	Have the RO contact the Department of 
Defense to determine the veteran's 
current discharge status, and whether 
it has been upgraded.

2.	After the above development has been 
completed, the RO should readjudicate 
the claim.  If the above claimed 
benefit is denied, the veteran must be 
provided a Supplemental Statement of 
the Case that adequately addresses the 
issues relevant to his denial, and 
which includes a thorough discussion of 
38 U.S.C.A. § 3011(a)(3)(C) and (D) and 
how it applies to his claim.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



